Fourth Court of Appeals
                              San Antonio, Texas
                                   October 20, 2015

                                 No. 04-15-00271-CV

                         ESTATE OF JOHNNIE MAE KING,

                    From the Probate Court No 1, Bexar County, Texas
                             Trial Court No. 2001-PC-1263
                         Honorable Kelly Cross, Judge Presiding


                                    ORDER
        The appellant’s Unopposed Motion to Abate and for Leave to File Second Amended
Brief is DENIED.


                                               _________________________________
                                               Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of October, 2015.



                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court